UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934* (Amendment No. 4) RMR Real Estate Income Fund (Name of Issuer) Auction Preferred Shares (Series Tu Auction Preferred Shares (Series Wed) Auction Preferred Shares (Series Th) (Title of Class of Securities) 74964k302 74964k401 74964k500 (CUSIP Number) March 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x]Rule 13d-1(b) £Rule 13d-1(c) £Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 74964k302, 74964k401, 74964k500 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Royal Bank of Canada 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 86 (Series Tu), 5 (Series Wed), 9 (Series Th) 7. Sole Dispositive Power 0 8. Shared Dispositive Power86 (Series Tu), 5 (Series Wed), 9 (Series Th) 9. Aggregate Amount Beneficially Owned by Each Reporting Person86 (Series Tu), 5 (Series Wed), 9 (Series Th) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)19.6% (Series Tu), 11.1% (Series Wed), 9.9% (Series Th) 12. Type of Reporting Person (See Instructions)HC CUSIP Nos. 74964k302, 74964k401, 74964k500 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). RBC Capital Markets, LLC1 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization Minnesota Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power86 (Series Tu), 5 (Series Wed), 9 (Series Th) 7. Sole Dispositive Power0 8. Shared Dispositive Power 86 (Series Tu), 5 (Series Wed), 9 (Series Th) 9. Aggregate Amount Beneficially Owned by Each Reporting Person86 (Series Tu), 5 (Series Wed), 9 (Series Th) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)19.6% (Series Tu), 11.1% (Series Wed), 9.9% (Series Th) 12. Type of Reporting Person (See Instructions)BD 1 Effective at 4:01 p.m. (EDT) on November 1, 2010, RBC Captial Markets Corporation converted into a limited liability company and changed its name to RBC Capital Markets, LLC.The company's jurisdiction of formation remains Minnesota, and itsultimate parent company continues to be Royal Bank of Canada. There have been no changes with respectto thecompany's management, assets, liabilities or the manner in which it conducts its business. Item 1. (a) Name of Issuer RMR Real Estate Income Fund (b) Address of Issuer’s Principal Executive Offices 400 Centre Street Newton, MA 02458 Item 2. (a) Name of Person Filing 1. Royal Bank of Canada 2. RBC Capital Markets, LLC (b) Address of Principal Business Office or, if none, Residence 1. 200 Bay Street Toronto, Ontario M5J 2J5 Canada 2.3 World Financial Center 200 Vesey Street New York, New York 10281 (c) Citizenship See Item 4 of the cover pages. (d) Title of Class of Securities Auction Preferred Shares (Series Tu, Wed and Th) (e) CUSIP Number 74964k302, 74964k401, 74964k500 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [x] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940(15 U.S.C 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [x] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) £ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) £ Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:See Item 9 of the Cover Pages. (b) Percent of class:See Item 11 of the Cover Pages. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote See Item 9 of the cover pages. (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of See Item 9 of the cover pages. Instruction:For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5.
